--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT dated for reference the 30th day of September, 2010.

AMONG:

TRIUNITY INTERNATIONAL INC. with an office at One Plaza South #169,
Tahlequah, OK 74464

(herein called the “Vendor”)

AND:

VOYAGER HEALTH TECHNOLOGIES CORP., a corporation to be incorporated under the
laws of the State of Nevada with its executive office at 3470 E. Russell Rd.,
Suite 58 Las Vegas,
Nevada, 89120

(herein called “Purchaser”)

WHEREAS:

A.

The Vendor has developed several products and maintains certain proprietary and
or trademark product names, formulas, ingredient lists, blends and technology
for the Vendor's nutraceutical products (herein called the “Products”). The
products as produced by the Vendor are marketed under the product names and or
trademarks listed in Schedule 1.

    B

The Vendor's proprietary rights and or trademark rights are designated herein
together as constituting the Intellectual Property rights (herein called the “IP
Rights”). The proprietary (“The Vendors Proprietary Right”) and or trademark
(“The Vendors Trademark Right”) rights are more particularly described in
Schedule 1 to this Agreement.

    C

The Purchaser wishes to acquire from the Vendor and the Vendor agrees to sell to
the Purchaser all IP Rights, The Vendors Proprietary Right, The Vendors
Trademark Right, database of existing distributors, and company marketing
capabilities for the products, including the transfer and assistance in
transferring the existing manufacturing agreements for the Products listed in
Schedule 1.

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

      1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

      (a)

“Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in the United States;

      (b)

“Closing” means the completion of the transactions contemplated in this Licence
Agreement;

      (c)

“Closing Date” means September 1, 2010, or such other date as the Vendor and the
Purchaser may mutually determine;

      (d)

“IP Rights” has the meaning as ascribed in the whereas Clause B above.

1

--------------------------------------------------------------------------------


1.2

Currency. Unless otherwise indicated, all dollar amounts in this Agreement are
expressed in United States funds.

    1.3

Sections and Headings. The division of this Agreement into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to an Article, section, subsection or
Schedule refers to the specified Article, section or subsection of or Schedule
to this Agreement.

    1.4

Number, Gender and Persons. In this Agreement, words importing the singular
number only will include the plural and vice versa, words importing gender will
include all genders and words importing persons will include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities of any kind whatsoever.

    1.5

Accounting Principles. Except as otherwise stated, any reference in this
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in the United States
of America, including those approved from time to time by the American Institute
of Certified Public Accountants or any successor body thereto.

    1.6

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

    1.7

Time of Essence. Time will be of the essence of this Agreement.

    1.8

Applicable Law. This Agreement will be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties will
be governed by, the laws of the State of Nevada. All claim demands, disputes,
controversies, differences, or misunderstandings between the Parties relating to
this Agreement shall be settled by arbitration before one arbitrator to be
appointed in accordance with the rules of the American Association of
Arbitration, such proceeding to be held in Las Vegas in the English language and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

    1.9

Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this Agreement will constitute a waiver of
any other provision, nor will any waiver constitute a continuing waiver unless
otherwise provided.

    1.10

Adjustments for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of shares of stock of the Purchaser, then, upon
the occurrence of any subdivision, combination or stock dividend of such stock,
the specific number of shares so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding shares of such class or series of stock by such subdivision,
combination or stock dividend.

    1.11

Schedules. The following Schedule is attached to and form part of this
Agreement: All terms defined in the body of this Agreement will have the same
meaning in the Schedule attached hereto.

Schedule 1 - Description of proprietary rights and trademarks

2.

PURCHASE PRICE

    2.1

The Purchaser shall pay the Vendor $150,000 plus the royalty specified in 2.2
below, for ownership of all the Vendor’s product names, proprietary rights,
trademarks, product formulas or ingredient lists, contracts and agreements
related to the products listed in Schedule 1. Payment shall be made in three
equal instalments on signing of this Agreement, on November 1, and on December
1, 2010. In addition, the Purchaser shall pay the Vendor for bottles of Fitness
Magic at the price of $4.47, and $4.67 for product delivered to the Purchaser’s
fulfillment house. Product will be picked up from the Vendor’s San Diego office
by Ken Burgess within 24 hours of payment for product, such payment to be made
on September 30, 2010. Greg Gunderson will also be able to participate in the
test market program receiving an agreed upon amount of product to use during the
test market period.

2

--------------------------------------------------------------------------------


2.2

After the test market is completed, the Purchaser will pay the Vendor a royalty
equal to $0.20 for each bottle of Fitness Magic manufactured and for each 15
sample packs manufactured by the Purchaser. Royalty to be paid when the
fulfillment house has received and counted product. This royalty will remain in
full force and payable to Vendor even if the Purchaser renames or changes in any
way the original base formula as manufactured by FAF in Colorado. The royalty
payments will cease upon any governmental action which makes any of the products
on Schedule 1 illegal.

      2.3

The parties acknowledge and agree that upon Closing, the ownership structure of
the Purchaser shall be as follows:

      (a)

10% owned by the Vendor;

      (b)

45% owned by PJT Marketing Inc.; and

      (c)

45% owned by Matata Capital LLC, a Delaware company.

      (d)

The parties agree that they will each exchange 51% of their shares for their
proportionate share of 2,000,000 shares of Brand Neue Corporation.

      2.4

The Vendor will be an independent distributor and granted immediate and
permanent title of”Diamond” distributor under the Purchaser’s compensation plan.

      2.5

The Vendor will provide the services of Greg Gunderson or (Greg's company) as a
consultant or independent contractor for a fee of $12,000 beginning in October,
2010, less commissions earned by the Vendor as an independent distributor of
Purchaser until 24 payments have been received. From company start up date, Greg
Gunderson will be paid distributor commissions from downline earnings based upon
his title of ”Qualified Diamond” each pay period for 8 months. Diamond title is
permanent. After 8 months commissions from qualified Diamond will revert to
natural earnings based upon actual compensation plan qualification

      2.6

As a consultant to Purchaser, Greg Gunderson will work with Bob Middleton in the
development period to set up Purchaser. After the development and set up of
Purchaser Greg will continue as a consultant to Purchaser providing ongoing
support including but not limited to assisting with communications with all of
the labs and product development relationships Greg maintains with regards to
his existing products and formulas and any future products and formulas that
Greg may contribute to Purchaser. Greg will visit the labs with Tony Rich and
Bob Middleton to inspect the facilities, coordinate packaging, discuss pricing,
and to extend his existing manufacturing contract to a new contract to be signed
by a principle of Purchaser. .As soon as the first payment is made under this
contract, Greg will not have exclusivity of communication with FAF, but will
facilitate the existing manufacturing contacts to the Purchaser and assist in
that process. This transfer process will be applicable to all products listed on
the product Schedule 1 attached

      2.7

Bob Middleton will provide Greg with a 30 day notice before the product test
market begins. During this 30- day period Greg will transfer his database of
distributors as is with all sponsorships intact, into and directly under Greg's
new distributor position with Purchaser. There will be no orphans from any and
all distributors that need a sponsor in Greg's existing data bases. All
databases currently belonging to Greg and his company will be sponsored by Greg
Gunderson, or another existing leader from Greg's group. No other person or
entity will sponsor or control the sponsorship of Greg's existing distributors
and total data base, except determined by Greg. Greg will be sponsored into the
Purchaser directly under Ken Burgess. Greg will work with Bob Middleton and Ken
Burgess to make sure the process is correct. Greg will work with Bob and Ken to
promote the transition and Greg will continue to ship product until the start of
the Soft-launch which will follow the 30 day period. This may be extended to
accommodate software development. At the beginning of the Soft-launch Greg will
be prohibited to compete with Purchaser by promoting any other nutritional
products, nutritional programs or nutritional companies.

3

--------------------------------------------------------------------------------


2.8

Unless agreed on by Greg and Purchaser, Greg will not re-formulate, re-name, or
market products similar to those in this agreement for the term of this
agreement.

    2.9

Greg Gunderson hereby agrees that at the onset of the test market period he will
not re-formulate, re-sell, or otherwise compete in the marketplace, either
through Internet sales, MLM sales, or any other kind of sales, the products
listed in Schedule "A" for as long as this contract shall remain in force.


3.

INDEMNIFICATION, REMEDIES, SURVIVAL

        3.1

For the purposes of this Section 8 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Vendor or Purchaser including damages for lost profits or lost
business opportunities.

        3.2

Agreement of Vendor to Indemnify

        (a)

Vendor will indemnify, defend, and hold harmless, to the full extent of the law,
for a period of three years from the date of this Agreement, the Purchaser and
its shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by the Purchaser and its
shareholders by reason of, resulting from, based upon or arising out of:

        (i)

the breach by Vendor of any representation or warranty of Vendor contained in or
made pursuant to this Agreement, any Vendor document or any certificate or other
instrument delivered pursuant to this Agreement; or

        (ii)

the breach or partial breach by Vendor of any covenant or agreement of Vendor
made in or pursuant to this Agreement, any Vendor document or any certificate or
other instrument delivered pursuant to this Agreement.

        3.3

Agreement of Purchaser to Indemnify

        (a)

Purchaser will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the date of this Agreement, the Vendor
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Vendor by reason of, resulting from,
based upon or arising out of:

        (i)

the breach by Purchaser of any representation or warranty of Purchaser contained
in or made pursuant to this Agreement, any Purchaser document or any certificate
or other instrument delivered pursuant to this Agreement; or

        (ii)

the breach or partial breach by Purchaser of any covenant or agreement of
Purchaser made in or pursuant to this Agreement, any Purchaser document or any
certificate or other instrument delivered pursuant to this Agreement.

        4.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR

        4.1

The Vendor represents and warrants to the Purchaser, with the intent that the
Purchaser will rely thereon in entering into this Agreement and in concluding
the transactions contemplated hereby, as follows:

4

--------------------------------------------------------------------------------


  (a)

Vendor warrants that to the best of its knowledge the use of the IP Rights as
intended through this Agreement, does not infringe upon the rights of third
parties;

          (b)

Vendor warrants that to the best of its knowledge the IP Rights is valid,
maintained and enforceable towards third parties worldwide.

          (c)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the Vendor, and this
Agreement constitutes a valid and binding obligation of the Vendor enforceable
against the Vendor in accordance with its terms; except as enforcement may be
limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction;

          (d)

Neither the execution and delivery of this Agreement nor the performance of the
Vendor’s obligations hereunder will:

          (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Vendor, the IP
Rights, or any contract, agreement, instrument, covenant, mortgage, or security,
to which the Vendor is a party or which are binding upon the Vendor,

          (ii)

to the knowledge of the Vendor, result in any fees, duties, taxes, assessments,
penalties or other amounts becoming due or payable by the Purchaser under any
sales tax legislation. .

          (iii)

give rise to the creation or imposition of any encumbrance on the IP Rights,

          (iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by the Vendor, or

          (v)

violate or trigger any liability on behalf of the Purchaser pursuant to any
legislation governing the licensing of the IP Rights by the Vendor;

          (e)

the Vendor owns and has good and marketable title to the IP Rights free and
clear of all encumbrances of every kind and nature whatsoever;

          (f)

no person other than the Purchaser has any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from the
Vendor of any of the IP Rights;

          (g)

There are no actions, suits, proceedings, investigations, complaints, orders,
directives, or notices of defect or noncompliance by or before any court,
governmental or domestic commission, department, board, tribunal, or authority,
or administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Vendor’s knowledge threatened against or
affecting the Vendor or in respect of the IP Rights; and

          (h)

there is no requirement applicable to the Vendor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 2 -
Consents, or that relate solely to the identity of the Purchaser or the nature
of any business carried on by the Purchaser except for the notifications,
consents and approvals described in Schedule 2 – Consents.

5

--------------------------------------------------------------------------------


5.

REPRESENTATIONS OF THE PURCHASER

      5.1

The Purchaser represents and warrants to the Vendor as follows, with the intent
that the Vendor will rely thereon in entering into this Agreement and in
concluding the transactions contemplated hereby, that:

      (a)

the Purchaser will be a corporation duly incorporated, validly existing, and in
good standing under the laws of the State of Nevada and has the power,
authority, and capacity to enter into this Agreement and to carry out its terms;

      (b)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Purchaser, and this Agreement
constitutes a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;

      (c)

there is no requirement for the Purchaser to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
Agreement;

      (d)

neither the execution and delivery of this Agreement nor the performance of the
Purchaser’s obligations hereunder will violate or constitute a default under the
constating documents, by-laws, or articles of the Purchaser, any order, decree,
judgment, statute, by-law, rule, regulation, or restriction applicable to the
Purchaser, or any contract, agreement, instrument, covenant, mortgage or
security to which the Purchaser is a party or which are binding upon the
Purchaser;

      (e)

The Shares to be issued to the Vendor under this Agreement will, when so issued,
be duly authorized, validly issued, fully paid, non-assessable, free of any
encumbrances and not subject to any pre-emptive rights or rights of first
refusal created by statute or the charter documents or Bylaws of Purchaser or
any agreement to which Purchaser is a party or is bound and will be issued in
compliance with federal and state securities laws;

      (f)

Except as disclosed herein, (i) there are no actions, suits, proceedings,
investigations, complaints, orders, directives, or notices of defect or
non-compliance by or before any court, governmental or domestic commission,
department, board, tribunal, or authority, or administrative, licensing, or
regulatory agency, body, or officer issued, pending, or to the best of the
Purchaser’s knowledge threatened against or affecting the Purchaser; and (ii)
the Purchaser is in compliance in all material respects with all applicable laws
applicable to Purchaser and its business; and

      (g)

The Purchaser will use its reasonable best efforts to ensure the commercial
success of the Products during the life of this Agreement.

      6.

NON MERGER

      6.1

The representations, warranties, covenants, and agreements of the Vendor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this Agreement, and notwithstanding the completion of the transactions
contemplated hereby, the waiver of any condition contained herein (unless such
waiver expressly releases the Vendor of such representation, warranty, covenant,
or agreement), or any investigation by the Purchaser, same will remain in full
force and effect.

6

--------------------------------------------------------------------------------


6.2

The representations, warranties, covenants, and agreements of the Purchaser
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this Agreement, and notwithstanding the completion of the transactions
contemplated hereby, the waiver of any condition contained herein (unless such
waiver expressly releases the Purchaser of such representation, warranty,
covenant, or agreement), or any investigation by the Vendor, same will remain in
full force and effect.

    7.

FURTHER ASSURANCES

    7.1

From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby..

    7.2

Specific Due Diligence List Required for Agreement.

   

(a). Copy of the liability policy covering the product and formula currently
selling the Fitness Magic ingredient. .

    8.

SUCCESSORS AND ASSIGNS

    8.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

    9.

COUNTERPARTS

    9.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

    10.

NOTICES

    10.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:


  (a)

if to the Vendor:
Mr. Greg Gunderson
One Plaza South #169
Tahlequah, OK 74464

       

Facsimile No.: 918-431-0019

        (b)

if to the Purchaser:

 

3470 E. Russell Rd., Suite 258
Las Vegas, Nevada, 89120

       

Facsimile No.: 702.589.5858

       

or to such other address or facsimile number as any party may specify by notice.
Any notice sent by registered mail as aforesaid will be deemed conclusively to
have been effectively given on the fifth business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then such notice will not be effectively given until actually
received. Any notice transmitted by electronic facsimile will be deem
conclusively to have been effectively given if evidence of receipt is obtained
before 5:00 p.m. (recipient’s time) on a Business Day, and

7

--------------------------------------------------------------------------------

[purchasesaleagmtx8x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 1

Description of Proprietary Products

Proprietary rights:

 * Fitness Magic
 * Cell Magic Plus
 * TriStrip/Energy Magic
 * White Lighting Energy Drink
 * Clear Heart
 * Acai Plus
 * Non-surgical facelift in a bottle

Performance Based Marketing Rights
Feed My Brain – Children’s formula
Feed My Brain - Adult formula:

9

--------------------------------------------------------------------------------